Exhibit 10.04

 

Amendment Number 3 to the

OGE Energy Corp. Employees’ Stock Ownership and Retirement Savings Plan

(As Amended and Restated Effective as of January 1, 2006)

OGE Energy Corp. (the “Company”), an Oklahoma corporation, by action of its
Benefits Oversight Committee taken in accordance with the authority granted to
it by Section 13.3 of the OGE Energy Corp. Employees’ Stock Ownership and
Retirement Savings Plan (As Amended and Restated Effective as of January 1,
2006), as heretofore amended (the “Plan”), hereby amends the Plan in the
following respect effective as of April 1, 2008:

 

1.      By deleting the phrase “excluding dividends paid from the TRASOP
Account,” where it appears in the first sentence of the second paragraph of
Section 11.5 of the Plan and inserting in lieu thereof the phrase “excluding
dividends paid from the TRASOP Account prior to April 1, 2008,”.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be signed by a
duly authorized officer as of the 17th day of April, 2008.

 

OGE ENERGY CORP.

 

By: /s/ Carla D. Brockman  

 

 

 